Rowell, J.
The evidence preponderates in favor of the verdict. A reading of the charge as a whole shows that it very fairly presented to the jury every theory of facts relied on by the plaintiff, and the law in relation thereto, and that even though there were minor verbal inaccuracies, they were not such as to have prejudiced the plaintiff’s case. No error in the admission or rejection of testimony appears. The judgment refusing a new trial is, therefore, Affirmed.
Complaint; from city court of Richmond county — Judge W. F.' Eve. March 18,1910.
Isaac S. Peebles Jr., T. F. Harrison, for plaintiff.
William K. Miller, for defendant.